—Appeal by the defendant from an amended judgment of the County Court, Suffolk County (Corso, J.), rendered September 15, 1997, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The defendant’s claim regarding the voluntariness of his admission to a violation of probation is not preserved for appellate review (see, People v Lopez, 71 NY2d 662, 665-666; People v Pellegrino, 60 NY2d 636). In any event, the record establishes that he knowingly and voluntarily pleaded guilty to the violation of probation, and that the proceedings were in substantial conformity with the requirements of CPL 410.70 (see, People v Harris, 61 NY2d 9).
The defendant’s remaining contentions are without merit. Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.